Citation Nr: 1212499	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right shoulder tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran served on active duty from March 1982 to March 1988; from January to May 1991; from June 1992 to August 1993; from August 1993 to June 1997; from June to September 1997; and from October 1997 to February 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, granted service connection and assigned an initial, noncompensable rating for right shoulder tendinitis, effective May 25, 2006.  In August 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008. 

By decision of June 2008, a Decision Review Officer (DRO) at the RO granted an initial, 20 percent rating for right shoulder tendinitis from May 25, 2006.

Because the appeal emanates from the Veteran'a disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO awarded a higher initial rating during the pendency of the appeal, as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum, available benefit, the claim for higher rating remains viable on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, withdrew his appeal. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant t have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, in a statement received in September 2010, the Veteran indicated that he wanted to terminate the appeal contingent upon his disability remaining at "60%."  

As noted above, the Veteran appealed the initial, 10 percent rating assigned for  service-connected right shoulder tendinitis, and the RO later awarded an initial 20 percent rating; however, no higher rating has been assigned during the pendency of the appeal.  Thus, it appears that the Veteran's reference to a 60 percent rating for his service-connected disability was in error.  In any event, in April 2012, a motion to withdraw the appeal was received from the Veteran's representative.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed. 



ORDER

The appeal is dismissed. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


